Title: To John Adams from John Jay, 1 May 1786
From: Jay, John
To: Adams, John


     
      Dr. Sir
      Office for foreign Affairs 1st: May 1786—
     
     {It is the pleasure of Congress that you protract your negotiations with the Court of great Britain respecting the posts which should have been before this surrendered to the United States, and other infractions of the said Treaty by that power—so as to avoid demanding a categorical Answer respecting the same untill the further orders of Congress—}
     I have the Honor to be with great Respect / Dr. Sir / Your most obt. & very hble: Servt.
     
      John Jay—
     
    